Judgment unanimously affirmed. Memorandum: County Court properly determined that defendant’s warrantless arrest was supported by probable cause. The arresting officer received a radio report that a blue, full-size Ford van with handicapped license plates had been stolen and was parked outside an address in the City of Batavia. Upon arriving at that address, the officer observed defendant standing beside the open driver’s side door of a van matching the description in the radio report. As the officer approached, defendant walked away quickly and entered a resi*974dence. The motor of the van remained running. At the same time, an identified citizen informant advised the officer that the owner of the van was a man named "Red”, that defendant had been driving the van and that defendant had admitted eithér that the van was stolen or that he did not have permission to use it. After speaking with the informant, the officer found defendant hiding under bushes at the back of the residence he had entered earlier.
We reject defendant’s contention that the information provided by the informant failed to satisfy the basis of knowledge prong of the Aguilar-Spinelli test (see, Spinelli v United States, 393 US 410; Aguilar v Texas, 378 US 108). The statements of the informant were based upon his personal knowledge regarding the ownership of the van and his conversation with defendant while riding in the van (see, People v Crawford, 162 AD2d 1028, lv denied 76 NY2d 854; People v Frye, 113 AD2d 843, lv denied 66 NY2d 919; People v Millard, 90 AD2d 590). In addition, the initial radio report and defendant’s suspicious conduct at the scene confirm the informant’s statements and further support the determination of probable cause (see, People v Kadan, 195 AD2d 174, 178, lv denied 83 NY2d 854). (Appeal from Judgment of Genesee County Court, Morton, J.— Unauthorized Use Motor Vehicle, 2nd Degree.) Present— Green, J. P., Pine, Fallon, Callahan and Davis, JJ.